Citation Nr: 0202879	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. 1311(a)(2) (West 
1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1958.  He died in May 1974 and the appellant in 
this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California which denied the appellant's claim 
for additional monthly DIC.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran was medically separated from service because 
of heart disease in September 1958; pursuant to the veteran's 
claim, a March 1959 RO decision granted service connection 
for arteriosclerotic heart disease (in addition to several 
noncompensable scars) with a 60 percent evaluation, effective 
the day after service separation; the veteran was notified of 
this decision, he did not appeal, and that decision became 
final.  

2.  There is no express or implied claim before the Board as 
to whether the initial March 1959 rating decision assigning a 
60 percent evaluation for service-connected heart disease was 
clearly and unmistakably erroneous in failing to assign a 100 
percent schedular evaluation or in failing to grant a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU). 

3.  Following this initial rating action, the veteran had no 
further contact with VA, either administratively or 
medically, until his death from heart disease in May 1974.  

4.  Pursuant to her May 1974 claim, the RO granted the 
appellant entitlement to service connection for the cause of 
the veteran's death, including payment of DIC benefits.  

5.  In January 2001, the appellant claimed entitlement to 
payment of additional monthly DIC compensation pursuant to 
38 U.S.C.A. § 1311(a)(2).

6.  Based upon consideration of the evidence on file at the 
time of the veteran's death, the veteran was not in receipt 
of, or entitled to receive, a total rating (either schedular 
or based upon TDIU) for eight or more years preceding his 
death.  


CONCLUSION OF LAW

The criteria for additional DIC, pursuant to 38 U.S.C.A. 
§ 1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.5(e), 
19.5, 20.1106 (2001); Hix v. Gober, 225 F. 3d 1377 (Fed. 
Cir. 2000); VAOPGCPREC 12-95; VAOPGCPREC 9-2000.   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  Initially, the Board notes that there's been 
a significant change in the law during the pendency of this 
appeal.  In November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was passed into law.  Among other things, this 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duties to 
assist and notify.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment but not yet final as of that 
date, including this claim.  

Upon review of the veteran's claims folder and all evidence 
on file in connection with the issues presented by this 
appeal, the Board concludes that remand to the RO for 
additional development is neither required nor warranted by 
the recent passage of VCAA.  The appellant has been provided 
the applicable laws and regulations relevant to her pending 
claim and has, through issuance of a statement of the case 
and a hearing officer decision, been informed of the evidence 
necessary to substantiate her claim.  She was also provided 
notice of VCAA by letter in August 2001.  The evidence on 
file reveals and the appellant's testimony at the personal 
hearing in April 2001 confirms that the veteran essentially 
had no contact with VA, either medically or administratively, 
following his initial grant of service connection in 1958 
until the time his death in 1974.  As discussed in more 
detail below, the outcome of this appeal must be based upon 
the evidence that was of record at the time of the veteran's 
death.  There is no further duty to assist the appellant with 
her appeal.  Generally see Livesay v. Principi, 15 Vet. App. 
165 (2001).

Facts:  The service medical records show that the veteran was 
hospitalized for a myocardial infarction in January 1958.  He 
was subsequently determined to have heart disease which was 
incompatible with continued military service and he was 
medically retired and placed upon the temporary disability 
retirement list (TDRL) pursuant to the findings of a military 
Physical Evaluation Board (PEB).  He was separated from 
service in September 1958.  

The veteran filed a claim for service connection for a heart 
disability soon after service and was provided a VA 
examination in December 1958, which revealed that the heart 
was full size with regular rhythm and normal rate.  There was 
no murmur, no dyspnea, no edema, and no cyanosis.  Blood 
pressure was 134/95 sitting and 133/100 standing.  An 
electrocardiograph report noted sinus bradycardia and 
findings consistent with residuals of arterial septal and 
lateral myocardial infarction.  The diagnosis was 
arteriosclerotic heart disease with residuals of myocardial 
infarction.  At the time of that VA examination, the veteran 
reported that he was employed part time as a salesman.

In subsequent rating action in March 1959, the RO granted 
service connection for arteriosclerotic heart disease, with a 
60 percent evaluation, effective from October1, 1958.  
Service connection was also established for scars of the lip, 
nose, neck, and 4th finger of the left hand; the scars were 
rated zero percent.  The veteran was notified of this 
decision, he did not disagree or initiate an appeal, and this 
decision became final.  

The veteran had no further contact with VA either through 
filing any additional claims for increases in disability 
compensation or for any medical treatment of any kind until 
his death in 1974.  

The rating criteria for atherosclerotic heart disease in 
effect in the 1945 Schedule for Rating Disabilities 
(Schedule) at Diagnostic Code 7005, in effect at the time of 
the veteran's March 1959 evaluation, provided a 30 percent 
evaluation for arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attack, ordinary manual labor feasible.  
A 60 percent evaluation was warranted following typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  An 80 percent evaluation 
was warranted following typical history of acute occlusion or 
thrombosis, more than strictly sedentary employment 
precluded.  A 100 percent evaluation is warranted during and 
for six months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  At the 
time of the initial rating decision in March 1959, the 
veteran was shown to have had a myocardial infarction during 
service and there was a history of angina for which the 
veteran took medication.  However there was no clinical 
evidence or opinion to suggest that his heart disease 
precluded more than light manual labor or required strictly 
sedentary employment.  Moreover, it was noted at the time of 
the December 1958 VA examination that the veteran was 
employed part time as an automobile salesman.  

An administrative document from the Department of the Navy, 
dated in September 1963, shows that, as a result of periodic 
physical examinations, the veteran's disability was 
determined to be "of a permanent nature" and was "30 per cent 
or more."  Further this record reflects that, as a result of 
examination, the Secretary of the Navy had determined that 
the veteran's (heart) disability had decreased from 
100 percent to 80 percent disabling and, therefore, he was 
transferred from the temporary to the permanent disability 
retired list.

In May 1974, VA received the appellant's application for DIC 
benefits together with a copy of the veteran's death 
certificate, which showed that he died the same month from an 
acute myocardial infarction due to arteriosclerotic heart 
disease.  The RO granted the appellant's claim for service 
connection for the cause of the veteran's death shortly 
thereafter.  

In January 2001, the appellant applied for enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  
In March 2001, the RO issued a rating decision which denied 
entitlement to additional DIC benefits because the evidence 
on file at the time of the veteran's death revealed that he 
was and had been service connected for heart disease with a 
60 percent evaluation and there was no evidence supporting an 
award of a 100 percent evaluation during the eight years 
immediately preceding death.  The appellant appealed that 
decision.  

Additional medical records from private hospitals and a the 
Naval Hospital at Camp Pendleton, California, dated from 1963 
to the time of the veteran's death in 1974, along with the 
veteran's autopsy report, were submitted by the appellant 
after she filed her claim for additional monthly dependency 
and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. 1311(a)(2) in January 2001.  

In April 2001, the appellant testified at a personal hearing.  
She asserted that the veteran had been considered 80 percent 
disabled by the military and that it was her belief that her 
husband had been totally disabled for at least eight years 
prior to his death due to service-connected heart disease.  
She further testified that the veteran had not at any time 
been treated medically by VA.  

Law and Regulation:  Dependency and indemnity compensation 
(DIC) shall be paid to a surviving spouse at a specified 
monthly rate.  This rate shall be increased by a certain sum 
in the case of the death of a veteran who at the time of 
death was in receipt of or was entitled to receive (or but 
for the receipt of retired pay or retirement pay was entitled 
to receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  
Additionally, in determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).  

Except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318 and certain cases involving individuals 
whose VA benefits have been forfeited for treason or 
subversive activities, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1106.  

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), 38 C.F.R. § 20.1106 does permit VA to consider 
whether the veteran, although not actually in receipt of a 
total evaluation for the requisite period of time, was 
nonetheless hypothetically entitled to receive such 
evaluation based upon a de novo review of the evidence on 
file.  The Federal Circuit affirmed the earlier ruling of the 
U.S. Court of Appeals for Veterans Claims (Hix v. West, 
12 Vet. App. 138 (1999)) that the "entitled to receive" 
provision of § 1311(a)(2) requires de novo determination of 
the veteran's disability, upon the entirety of the record, 
including any new evidence presented by the surviving spouse.  

Following the issuance of the Federal Circuit opinion in Hix, 
the Board sought a VA General Counsel opinion specifically 
with respect to the evidence to be considered in 
determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).  In December 2000, VA General 
Counsel issued a precidential opinion which found that the 
language in the Federal Circuit Hix opinion regarding 
consideration of new evidence presented by the surviving 
spouse was obiter dictum (words of an opinion entirely 
unnecessary for the decision of the case) and not binding 
precedent as to claims for DIC under 38 U.S.C.A. § 1311(a)(2) 
because the specific holding of the Federal Circuit was to 
affirm the Court of Appeals for Veterans Claims' earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a "hypothetical" theory.  The 
Federal Circuit's statement, at the very end of its opinion, 
mentioning consideration of any new evidence submitted, 
conflicted with earlier holdings by the Court of Veterans 
Appeals' decisions indicating that hypothetical entitlement 
exists when the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death" show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death.  This VA General Counsel opinion 
specifically concluded that the Federal Circuit's decision in 
Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
"entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  Moreover, the Board 
is absolutely bound by precidential opinions of VA General 
Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  Whatever 
a court of competent jurisdiction may do prospectively, or in 
this case should the appellant appeal, VAOPGCPREC 9-2000 is 
currently in full force and effect.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2001).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that medical records 
concerning a claimant which are in VA's possession at the 
time VA adjudicator's render a decision on a claim will be 
considered to be evidence which was in the record before the 
adjudicators at that time of the decision, regardless of 
whether such records were actually before the adjudicators at 
the time of that decision.  The Court's decision was based on 
the principle that VA adjudicators are deemed to have 
constructive notice of all medical records in VA's 
possession, whether or not they have actual notice of such 
records.  

However, in Damrel v. Brown, 6 Vet. App. 242 (1992), the 
Court further held that the constructive notice rule first 
announced in Bell was not applicable to decisions rendered 
prior to the issuance of the 1992 Bell opinion.  See also 
VAOPGCPREC 12-95.

Analysis:  The Board finds that the RO's earlier decision in 
this case was a correct application of the facts on file at 
the time of the veteran's death to the applicable laws and 
regulations.  Specifically, the appellant's claim for 
additional DIC benefits must fail because the veteran was not 
in receipt of a total schedular or unemployability disability 
evaluation for eight years prior to his death in May 1974, 
and because the evidence on file at the time of the veteran's 
death does not demonstrate that the veteran was entitled 
hypothetically to such evaluation during the same period.  

The evidence on file at the time of the veteran's death 
consisted of the veteran's service medical records, and a 
report of a post-service VA examination dated in December 
1958.  This evidence was the basis of the RO's March 1959 
rating decision granting the veteran service connection for 
arteriosclerotic heart disease with a 60 percent evaluation.  
The veteran was notified of that decision, did not disagree 
or initiate an appeal and that decision became final.  

The facts on file at the time of death show the veteran had a 
myocardial infarction in January 1958, was separated from 
service and placed on a temporary disability retirement list 
short in September 1958, and was examined by VA in December 
1958.  The initial March 1959 rating action granting the 60 
percent evaluation for the veteran's heart disease was 
consistent with the rating criteria then in effect, when 
considered together with the service medical records and the 
December 1958 examination.  In order to be entitled to a 100 
percent rating under the criteria in effect at that time, 
there would have to have been medical evidence showing that 
the veteran was having an acute illness from coronary 
occlusion or thrombosis, with circulatory shock, and for 6 
months following the illness.  There was no such medical 
evidence of record at the time of the veteran's death in 
1974.  The Board also notes that the 1958 examination 
indicated that the veteran was employed, albeit part-time, at 
that time.  There was no competent opinion of record during 
the period of time in question to support a claim that the 
veteran was precluded by substantially gainful employment due 
to his service-connected heart disease.

The only other relevant evidence on file at the time of the 
veteran's death was a September 1963 administrative service 
record indicating the veteran's transfer from the temporary 
to permanent retirement list, which was apparently based upon 
service findings that: (1) his heart disability was permanent 
in nature, and (2) evaluated at 30 percent or more disabling, 
factual findings which are not in dispute and which are not 
inconsistent with the RO's initial March 1959 rating 
decision.  This administrative record also indicated that, 
based upon recent examination from 1963, the service 
department determined that his disability had decreased from 
100 percent to 80 percent.  The fact that the service 
department may have considered the veteran's disability at 
service separation as 100 percent is and was not binding on 
VA.  That is, the RO was bound by law to rate the veteran's 
heart disease by applying the applicable VA rating criteria 
and, as noted above, in applying the rating criteria in 
effect at that time, the RO correctly assigned a 60 percent 
rating.  

Either individually or collectively, the evidence on file at 
the time of the veteran's death did not indicate that he was 
entitled to a 100 percent schedular or TDIU evaluation for a 
period of eight years prior to his death in May 1974. 

While private and service department medical records 
submitted subsequent to the veteran's death by the appellant 
are relevant to her argument that the veteran was totally 
disabled due to service-connected heart disability for eight 
or more years prior to his death, the evidence was not 
received until after the appellant filed her current claim in 
January 2001.  The Board is precluded from considering such  
evidence in deciding her appeal by VA General Counsel Opinion 
9-2000, noted above.  


ORDER

Entitlement to an additional dependency and indemnity 
compensation under 38 U.S.C.A. § 1311(a)(2) is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

